DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An annotated copy of the IDS indicating consideration by the Examiner is attached herewith.
Response to Amendment
Applicant’s preliminary amendment of April 17, 2021 has been fully and carefully considered.  Applicant has amended the claims to conform better with US practice.  Action on the merits of claims 1-18 follows:
Specification
The abstract of the disclosure is objected to because the abstract submitted is the abstract from the WO 2020/084522 document which includes extraneous information such as the International Patent Classification, Designated States etc.  Applicant is reminded that the abstract should be re-drafted on a separate sheet following the claims, sequentially number in a single paragraph between 50-150 words directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 14-15 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant recites “optionally”, by circulating molten salts.  From the specification, the molten salts are used in all the examples as heat exchange material for accomplishing pyrolysis or thermal destruction or depolymerization of the waste plastic material.  It does not appear that the molten salts are optionally present when thermally decomposing the plastic.  Further in claim 1, applicant recites “as much as possible” which is indefinite and narrative.  Applicant is reminded that when drafting a method claim or process claim, the body of the claim should be drafted with step plus function language and avoiding the narrative “if possible” language.  
	In claim 2, applicant has used “if present”, “if necessary” language which is not a positive recitation.  The language is narrative and the claims should be drafted in clear, positive, meaningful language for 112(b) compliance.
	In claim 3, applicant again has used “optionally” language, while “optionally” is not inherently wrong in claim drafting, when the optional language becomes nested in dependent claims there is lack of clarity.  Applicant is encouraged to draft a separate dependent claim if the step is not required.  It appears applicant is using the optionally language as a “short-cut” but as stated the optionally will make claim interpretation muddy.
In claim 6, applicant is suggested to use Markush language wherein the molten salt is selected from the group consisting of binary, ternary, quaternary salts and mixtures thereof” in order to advance prosecution.  Applicant is advised that the Markush language is interpreted as wherein the molten salt is binary salts or ternary salts or quaternary salts or mixtures thereof.
In claim 7, applicant has used “and/or” language which present claim interpretation especially in infringement issues.  Applicant is suggested to delete the “and/or” language and if necessary draft a dependent claim with “or” and draft a dependent claim with “and”.
In claim 8, applicant’s recitation of “compatible with use as a fuel” is narrative and indefinite.  What does applicant mean by compatible?  Applicant is to draft the claim in clear, positive, meaningful language and avoid the term “compatible”.  Further “use of” language is improper claim drafting in US practice.  
In claim 9, in drafting the reactor, applicant recites “in order to reduce the residence time”  and “as much as possible”.  Applicant is requested to recite positively “to reduce residence time” and to delete “as much as possible”  which is indefinite from the claim.
In claim 10, it is not clear what applicant means by “with respect to stops which can be adjust so as to ensure a desired distance”.  Applicant should claim the stops, the function of the stops and how the stops relates to the mixer, distance of the mixer from the wall of the reactor.  Claim 10 is narrative and has not been drafted with element plus function language and connection between the elements for 112(b) compliance.
In claim 11, does applicant mean that the mixer pitch is tapered when describing the initial area and final area.  It is not clear what applicant by the initial area and final area, is applicant referring to the mixer or placement of the mixer with respect to the reactor?  Suitable explanation is required.
In claim 14, applicant has used “any of claim 3” which is improper.  Applicant is not referring to multiple claims.  Applicant should recite the process according to claim 3.
Claim 15, depends from claim 6, where the Examiner has suggested using Markush language, as such applicant should indicated where said binary salt is sodium nitrate and potassium nitrate.
In Claim 17, applicant is requested to delete the “and/or” language for reasons delineated above regarding “and/or” language and claim drafting.
Claims 5, 12-13, 16 and 18 are objected to as being dependent upon a rejected base claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach or suggest a process and apparatus for depolymerizing waste plastic material wherein the plastic material is charged into a cylindrical reactor using a screw conveying feeding system the screw conveyor feeding preheats the plastic in to a liquid polymeric bath wherein thermolysis takes place using a flow of molten salts in a jacket external to the body of the reactor, the gases from the depolymerization of the waste plastic to gases are collected and then further treated to produce fuels.  The process as claimed and reactor construction as claimed supersedes the prior art thermolytic destruction of waste plastics and the process as claimed produces a useful product with economic value from waste plastics thereby reducing landfill which impacts the environment.  
Conclusion
Tenore et al. teach a system and process for converting waste plastic into fuel.  Combs teach a waste to fuel system which includes a molten salt catalyst chamber as a heat transfer medium which pyrolyzes and cracks to produce useful hydrocarbons.  Riedewald teach a process and a system for whole tires and plastic composite pyrolysis into fuel.  Handerek teach a reactor for gasifying and depolymerizing plastic material.  Fraczak et al. teach an apparatus and method for thermolysis of waste plastics.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771